DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Figures 11A-11C, encompassing claims 1, 2, 10-20, and 24-28 in the reply filed on 18 October 2021 is acknowledged.
Claims 3-9 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October 2021.

Claim Objections
Claim 19 is objected to because of the following informalities:
Regarding claim 19, line 3, “removable collecting” should be changed to --removable collector--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Maurer et al. (US 7,073,748 B2) (hereinafter Maurer).
Regarding claim 1, Maurer teaches an environmental sampling system (see Abstract, Figs. 1-3) comprising: a passage [110, 234, 236, 118, 238, 242, 114] in an aircraft component [wing 106 of UAV 102] (Col 3, line 64 - Col 4, line 23, see Figs. 1-3) , the passage having an inlet [intake 110] at a first region [leading edge 108] (Col 4, lines 19-23, see Figs. 1-3) and an outlet [exhaust 114] at a second region [upper surface of wing 106] (Col 4, lines 28-31, see Figs. 1-3), wherein when the aircraft component is in operation the first region is at a greater pressure than the second region such that air flows through the passage from the inlet to the outlet [ram-air system for flowing air through the passage from inlet to outlet] (Col 5, lines 38-42); and a removable collector 
Regarding claim 2, Maurer as applied to claim 1 above teaches the claimed invention, in addition to wherein the aircraft component is selected from the group consisting of an airfoil, a spinner, a compressor bleed line, a bypass duct, a gas turbine engine inlet, and combinations thereof [airfoil] (Col 3, line 64 - Col 4, line 23, see Figs. 1-3).
Regarding claim 10, Maurer as applied to claim 1 above teaches the claimed invention, in addition to further comprising a valve disposed in the passage (Col 6, lines 20-25).

Regarding claim 11, Maurer teaches a method of environmental sampling (see Abstract, Figs. 1-3), the method comprising: providing an environmental sampling system in an aircraft (see Abstract, Figs. 1-3), the environmental sampling system including a collector [collection media 470] that receives ambient aircraft air thereto when the aircraft flies, the collector retaining constituents from the air [ram-air system for flowing air through the passage from inlet to outlet; collection media 470 in cell 118] (Col 5, line 32 - Col 6, line 31, see Figs. 1-4);
after the aircraft has flown, collecting the constituents by either removing the collector from the aircraft or removing the constituents from the collector [embodiments in which collection media 470 is removed from interrogation cell 118 for post analysis] (Col 8, lines 5-7); and 

Regarding claim 12, Maurer as applied to claim 11 above teaches the claimed invention, in addition to wherein the collecting of the constituents includes removing the collector from the aircraft [collection media 470 is removed from interrogation cell 118 for post analysis] (Col 8, lines 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim 11 above, and further in view of Ryan et al. (US 2019/0255474 A1) (hereinafter Ryan).
Regarding claims 13 and 17, Maurer as applied to claim 11 above teaches the claimed invention, except for wherein the collecting of the constituents includes removing the constituents from the collector while the collector is on the aircraft using a carrier fluid. Ryan teaches a sampling method wherein constituents are removed from a collector in situ using a carrier fluid (Para [0082-0083]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Maurer with Ryan such that the collecting of the constituents includes removing the constituents from the collector while the collector is on the aircraft using a carrier fluid in order to allow for local analysis of the constituents collected in the collector.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim 11 above, and further in view of Dikken et al. (US 2005/0247105 A1) (hereinafter Dikken).
Regarding claim 14, Maurer as applied to claim 11 above teaches the claimed invention, except for wherein the analyzing includes weighing the removable collector. .

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim 11 above, and further in view of Levin et al. (On the interactions of mineral dust, sea-salt particles, and clouds: A measurement and modeling study from the Mediterranean Israeli Dust Experiment campaign, 2005) (hereinafter Levin).
Regarding claim 15, Maurer as applied to claim 11 above teaches the claimed invention, except for wherein the analyzing includes performing an elemental analysis. Levin teaches a method of environmental sampling in an aircraft wherein sampled constituents are analyzed by performing an elemental analysis, x-ray analysis, and particle size analysis (Para [23, 34-37]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Maurer with Levin such that the analyzing includes performing an elemental analysis in order to determine a composition of the collected constituents.
Regarding claim 16, Maurer as applied to claim 11 above teaches the claimed invention, except for wherein the analyzing includes performing x-ray analysis. Levin 
Regarding claim 18, Maurer as applied to claim 11 above teaches the claimed invention, except for wherein the analyzing includes performing a particle size analysis. Levin teaches a method of environmental sampling in an aircraft wherein sampled constituents are analyzed by performing an elemental analysis, x-ray analysis, and particle size analysis (Para [23, 34-37]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Maurer with Levin such that the analyzing includes performing a particle size analysis in order to determine a size distribution of the collected constituents.
Regarding claim 19, Maurer as applied to claim 11 above teaches the claimed invention, except for wherein the analyzing is selected from the group consisting of weighing the removable collector, performing an elemental analysis, performing x-ray analysis, extracting the constituents from the removable collector using a carrier fluid, performing particle size analysis, and combinations thereof. Levin teaches a method of environmental sampling in an aircraft wherein sampled constituents are analyzed by performing an elemental analysis, x-ray analysis, and particle size analysis (Para [23, 34-37]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Maurer with Levin such that the analyzing .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim 11 above, and further in view of Hodge (US 2008/0068498 A1) (hereinafter Hodge).
 Regarding claim 20, Maurer as applied to claim 11 above teaches the claimed invention, except to further comprising correlating the at least one characteristic to deterioration of a gas turbine engine. Hodge teaches wherein turbine engine operating limits are affected by intake of particulate matter, wherein the amount of particulate flowing through the turbine engine can result in deterioration of the gas engine (Para [0004], see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Maurer with Hodge such to further comprise correlating the at least one characteristic to deterioration of a gas turbine engine, in order to monitor the effect of particulate matter in the air flow on the operation of a gas turbine engine.

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Bradley (US 2002/0062702 A1) (hereinafter Bradley).
Regarding claims 24 and 26-28, Maurer teaches an environmental sampling system (see Abstract, Figs. 1-3) comprising: an aircraft component having a surface on which an air flow impinges when the aircraft component is in operation [wing 106 of UAV 102] (Col 3, line 64 - Col 4, line 23, see Figs. 1-3); and

Maurer fails to teach wherein the inlet tube extends into the chamber, wherein the chamber includes a screen dividing an interior of the chamber into a first region and a second region with a liquid in the second region and the inlet tube opens at the second region and an outlet passage that opens at the first region and a feed tube that opens at the second region.
Bradley teaches an air sampler comprising a chamber having an inlet tube that extends into the chamber [tube 18], wherein the chamber include a screen dividing an interior of the chamber into a first region and a second region [screen 24 dividing space in chamber into regions above and below the filter] with a liquid in the second region [entrapment fluid 44] and the inlet tube opens at the second region [region below filter 24 in figure] and an outlet passage that opens at the first region [air outlet 22] and a feed tube that opens at the second region [38] (Para [0034-0038 see Figs. 1-2).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Maurer with Bradley such that the accumulator comprises a chamber having an inlet tube that extends into the chamber, wherein the chamber includes a screen dividing an interior of the chamber into a first region and a second region with a liquid in the second region and the inlet tube opens at the second region, and an outlet passage that opens at the first region and a feed tube that opens at the second region, in order to allow for the air sampler to trap and retain selected air components in the entrapment fluid for later testing.
25, Maurer in view of Bradley as applied to claim 24 above teaches the claimed invention, except for wherein the aircraft component is a spinner. Maurer additionally teaches wherein the aircraft component is an airfoil, wherein the surface on which an air flow impinges and the inlet tube that is open to said surface is the front surface of the airfoil (see Maurer Figs. 1 and 3). Maurer additionally teaches wherein the sampling system is a ram-air system which relies on forward velocity to transport air through the system (Maurer Col 5, lines 38-42). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Maurer in view of Bradley such that the aircraft component is a chosen component that has a front surface which faces airflow as the aircraft is in operation, such as a spinner, for the predictable result of sampling air flow through a ram-air system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861